Citation Nr: 0214459	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to an increased compensable evaluation for a 
surgical scar below the right nipple due to the removal of 
fibroadenoma.

(The issues of entitlement to service connection for 
bilateral hearing loss, and whether sufficient new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for tinnitus will be 
addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO had determined that sufficient 
new and material evidence had not been received with which to 
reopen the previously denied claim of entitlement to service 
connection for tinnitus.  The RO also denied entitlement to 
service connection for bilateral hearing loss, and continued 
a noncompensable evaluation for service-connected surgical 
scar below the right nipple due to the removal of 
fibroadenoma.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

In August 2002, the veteran provided oral testimony before 
the undersigned Member of the Board, sitting at the RO in 
Salt Lake City, Utah, a transcript of which has been 
associated with the claims file.

The Board is undertaking additional development on the claims 
of entitlement to service connection for bilateral hearing 
loss, and whether sufficient new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for tinnitus, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issues.

FINDING OF FACT

The surgical scar below the right nipple due to the removal 
of fibroadenoma is manifested by loss of underlying tissue, 
hyperesthesia, and pain, without ulceration, edema, keloid 
formation, or superficial vein discomfort.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a surgical scar 
below the right nipple due to the removal of fibroadenoma 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2002);  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the record reveals that the RO initially granted 
service connection for surgical scar below the right nipple 
due to the removal of fibroadenoma in a rating decision dated 
in June 1991, and assigned a noncompensable evaluation 
effective as of April 25, 1991.

In November 1999, the veteran, in pertinent part, submitted a 
claim for an increased evaluation for his service-connected 
surgical scar below the right nipple due to the removal of 
fibroadenoma.

A VA emergency care note dated in November 1999, shows that 
the veteran reported nonspecific soreness in his right nipple 
which he asserted that had been intermittent for the prior 50 
years.  He denied any discharge, redness, swelling, masses, 
or lumps.  He reported some hyperesthesia and particular 
sensitivity when it is cold out, so that he would generally 
tape a 4 x 4 over it to prevent direct irritation from his 
undergarments.  Physical examination revealed that his right 
nipple was depressed approximately 1/2 centimeter (cm) below 
the surrounding tissue, and that he had an underlying, semi-
circular surgical incision below his right nipple.  There was 
no erythema or tenderness to palpation.  There were no masses 
or axillary lymphadenopathy noted.  The impression was right 
nipple pain of unclear etiology.

A VA examination report dated in December 1999, reveals that 
the veteran reported a history of surgery in 1947 for the 
removal of a fibroadenoma.  He indicated that as a result of 
the removal of the adenoma, he had experienced tenderness and 
discomfort of the right nipple.  He added that he would have 
to wear light shirts that did not rub against his nipples, 
since this would cause pain.

Physical examination of the skin revealed a 3.5 cm x 1.5 cm 
inverted nipple.  He had a loss of underlying tissue and a 
slight disfigurement of the right breast due to this 
condition.  His skin color was pale.  The scar itself was 
difficult to ascertain, but could be easily recognized by the 
loss of the underlying tissue.  He did not have any 
ulceration or edema in this area, and there was no keloid 
formation.  There was no superficial discomfort or lump 
present with the right breast.  Lymph nodes were not palpable 
and there was no abnormal nipple discharge.  The diagnoses 
were scars  below the right nipple and removal of 
fibroadenoma.

In August 2002, the veteran testified at a personal hearing 
over which the undersigned Member of the Board presided, 
sitting at the RO in Salt Lake City, Utah.  The veteran 
asserted that the area of the scar below the right nipple was 
tender and that he would wear a pad over the area in order to 
keep the fabric from his clothing off of it, reducing the 
agitation.  He indicated that the area would "feel real 
good" if he remembered to wear the pad, and that it had not 
leaked in several years, so that it was just an irritation.  
He added that it was more bothersome in the winter months 
than in the summer months, so that he had to keep it warm 
during the winter.  He also reported that when clothing would 
rub against it, it would become sensitive and painful.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected surgical scar below the right 
nipple due to the removal of fibroadenoma, is currently rated 
as noncompensable pursuant to Diagnostic Code 7805 which 
provides the rating criteria for scars, rated on limitation 
of function of the affected part.

During pendency of this appeal, the some of the diagnostic 
criteria for rating scars were amended by regulatory changes 
in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria most favorable 
to him.  Id.  Although some of the diagnostic criteria for 
rating scars was amended, the criteria applicable to the 
veteran's symptomatology pursuant to Diagnostic Code 7805 has 
not changed.  

The veteran has otherwise not been advised as to the change 
in law affecting other diagnostic criteria pertaining to 
scars.  In Bernard v. Brown, the Court held that when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In the decision herein, the Board is granting the maximum 
schedular rating based on the criteria for scars, whether old 
or revised.  As there is then no prejudicial error based on 
these particular facts, the Board will proceed to address the 
merits of the case based on the evidence of record.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Salt Lake City, Utah.  The veteran had also 
indicated treatment by REM, MD; and WB, MD, MPH.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

A specific notice letter was also sent to the veteran in 
March 2001, informing him of the enactment of the VCAA, 
advising him of the evidence required to establish 
entitlement, and indicating what additional evidence is 
required to be submitted in support of his claim.  He was 
advised that he could submit additional evidence himself or 
sufficiently identify such evidence.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities as well as those of VA.  See Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
a rating decision, a statement of the case, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He testified at a 
hearing in Salt Lake City, Utah, over which the undersigned 
Board Member presided in August 2002.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with such notification resulting in additional evidence.

Thus, there is no useful purpose in remanding the matter for 
development of the issues.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Increased Evaluation

The veteran maintains that the noncompensable evaluation 
which has been assigned for the surgical scar below the right 
nipple due to the removal of fibroadenoma does not accurately 
reflect the degree of disability that he currently 
experiences.

The veteran's service-connected scar is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
wherein the scar is rated based on the limitation of function 
of the part affected under the old and new criteria.  The 
Board finds that the medical evidence of record has not 
demonstrated that the veteran experienced any limitation of 
function of the right chest.  Thus, a compensable rating 
under this criteria is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001); 67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Accordingly, the Board has assessed the possibility of the 
assignment of a greater evaluation pursuant to the criteria 
under an alternate Diagnostic Code provision.  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

As extant prior to August 30, 2002, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (2001) pertain to scars.  
A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.

The Board has considered the possible application of rating 
under the "old" criteria of Diagnostic Code 7804, wherein a 
10 percent rating is assigned for findings of a superficial 
scar which is tender and painful on objective demonstration.  
The Board refers to the November 1999 VA hospital treatment 
record wherein the veteran reported nonspecific soreness of 
his right nipple.  Although, the examining physician noted 
that there was no erythema or tenderness, it was indicated 
that the veteran experienced right nipple pain and 
hyperesthesia, possibly related to post surgical changes.  

Additionally, the December 1999 VA examination report 
established that even though there was no superficial vein 
discomfort, ulceration or edema, there was reported 
tenderness, discomfort, and pain when the veteran's clothing 
rubbed against the affected area.

The Board has also considered the veteran's August 2002, 
testimony wherein he asserted that the area of the scar below 
the right nipple was sensitive, tender, and painful, and that 
he would have wear a pad over the area in order to keep the 
fabric from his clothing from agitating it. 

Accordingly, the Board finds that the weight of the evidence 
would suggest that the veteran's surgical scar below the 
right nipple due to the removal of fibroadenoma produces some 
degree of disability/impairment.  Taking all of the evidence 
into consideration, and resolving all reasonable doubt in the 
veteran's favor, the evidence of record shows that the 
schedular criteria for a 10 percent rating evaluation have 
been satisfied pursuant to the "old" provisions of 
Diagnostic Code 7804.  Since the 10 percent evaluation 
granted herein is the maximum schedular evaluation under both 
the old and the new rating criteria, the Board emphasizes 
again that the veteran's prior notice of the regulatory 
provisions of the new criteria is not required.   

The Board has considered the possible application of the 
additional diagnostic codes pertinent to the veteran's 
disability.  However, the Board concludes that his disability 
is consistent with the application of Diagnostic Code 7804, 
and that diagnostic code is the most appropriate.  See Butts, 
5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.  There is no 
competent evidence of separate and distinct symptomatology 
resulting from the veteran's surgical scar below the right 
nipple due to the removal of fibroadenoma as to warrant 
assignment of separate ratings.  38 C.F.R. § 4.14.

Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in January 2000, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's surgical scar below the right nipple due to 
the removal of fibroadenoma.  Since this matter has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See also 
VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the claims does not show that the veteran's 
surgical scar below the right nipple due to the removal of 
fibroadenoma has resulted in marked interference with 
employment or frequent periods of hospitalization.

While the Board acknowledges the veteran has exhibited 
sensitivity, pain and tenderness, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board has been unable to identify any factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.  

In short, the veteran's service-connected surgical scar below 
the right nipple due to the removal of fibroadenoma does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant referral of his case for 
consideration of the assignment of an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) (2001).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 10 percent for the 
service-connected surgical scar below the right nipple due to 
the removal of fibroadenoma is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

